Citation Nr: 1025335	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 
1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2008, the Veteran testified during a hearing held at 
the RO before the undersigned.  A transcript of the proceeding is 
of record.  In February 2009, the Board remanded the issue of 
service connection for bilateral hearing loss to the RO, via the 
Appeals Management Center (AMC).  In April 2010, after completing 
additional development on the claim, the AMC granted claims for 
right ear hearing loss and for tinnitus.  The AMC continued the 
denial of the claim for left ear hearing loss.  


FINDINGS OF FACT

While the Veteran was likely exposed to acoustic trauma during 
service it is only shown to have resulted in right ear hearing 
loss and tinnitus.  Left ear hearing loss is not shown to have 
been present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's period 
of active military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In August 2006 and October 2009 letters, VA satisfied these 
criteria.  In the letters, the RO advised the Veteran of the 
basic criteria for service connection and explained VA's duties 
to assist him in obtaining evidence relevant to the claim.  The 
August 2006 letter was issued prior to the initial adjudication 
of the claim.  Any timing defect with respect to the October 2009 
correspondence was cured by the agency of original jurisdiction's 
subsequent readjudication of the Veteran's claim and issuance of 
a supplemental statement of the case in April 2010.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the 
October 2009 correspondence advised the Veteran of these 
elements.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran provided oral testimony before the Board.  Upon 
completion of his application seeking service connection for 
hearing loss in July 2006, the Veteran reported private treatment 
at "Johns Hopkins and other private physicians."  He stated, 
however, that he would submit the records "at a later date."  
Although he was asked to identify or submit records pertinent to 
his claim on multiple occasions, the Veteran never submitted 
these potentially relevant records nor sought VA's assistance in 
trying to obtain them on his behalf.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
VA examinations in December 2006 and May 2009.  The examination 
reports reflects consideration of the Veteran's current 
complaints, and includes appropriate examination findings and 
diagnoses and opinions consistent with the evidence of record.  
The Board therefore concludes that the examinations are adequate 
for decision-making purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009). 

The Board further finds that there has been substantial 
compliance with the terms of its February 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In that 
directive, the RO was requested to seek additional details and 
attempt to obtain potentially relevant Federal records pertaining 
to the Veteran's employment with the Federal Civil Service at 
Fort Meade.  The record reveals that the RO requested additional 
information from the Veteran in an October 2009 correspondence.  
The Veteran did not respond.  In addition, the RO contacted the 
National Personnel Records Center (NPRC) and requested any 
records of a hearing test conducted in 1976 while the Veteran was 
employed with the Federal Civil Service at Fort. Meade.  The NPRC 
indicated that a search revealed no clinical records.  The 
Veteran was advised of these facts in an April 2010 letter from 
the RO.  In addition, as noted, the Veteran was afforded a VA 
examination as directed in the Remand.  Based on the foregoing, 
the Board finds substantial compliance with its remand directive.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

The Veteran contends that a current left ear hearing loss 
disability is related to exposure to acoustic trauma during 
service.  Specifically, he states that he served as a Heavy 
Weapons Infantryman and was exposed to loud gunfire without the 
benefit of noise protection.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

For certain chronic disorders, including organic diseases of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

The Board has carefully reviewed the evidence of record, but 
finds, however, that the preponderance of the evidence is against 
the claim.  While the Board acknowledges that there is evidence 
linking the Veteran's right ear hearing loss and tinnitus to 
service, the evidence does not show that the left ear condition 
is related to exposure to acoustic trauma in service.  

The Board has first reviewed the Veteran's service treatment 
records for evidence of a left ear hearing loss disability.  In 
this respect, his entrance examination in January 1962 included 
"whispered voice" testing of 15 out of 15.  There is a 
treatment record in 1964 pertaining to ringing in the ear but it 
only references the right ear.  The Veteran's service separation 
in November 1964 includes no complaints of any hearing loss 
condition.  Audiometric testing revealed no loss of hearing 
acuity in any of the measured frequencies.  Thus, while the 
Veteran's reports as to exposure to acoustic trauma in service 
are deemed credible, there is not probative evidence showing that 
such resulted in a left ear hearing loss disability during 
service.  

Moreover, in the first post-service year, there is no evidence 
showing a left ear hearing loss disability.  Hence, the 
presumptive provisions of 38 C.F.R. § 3.307 are not for 
application.  

Similarly, while the Board has considered the Veteran's lay 
testimony addressing continuity of hearing loss symptomatology, 
the absence of post-service treatment records for many years 
following the Veteran's discharge from service is another factor 
that weighs against the claims.  While the Veteran believes he 
was tested for hearing loss as early as 1976, efforts to 
substantiate this allegation have proven fruitless.  

The first objective evidence of a hearing loss disability in the 
left ear comes from the December 2006 VA examination.  Turning to 
the question of nexus, the Veteran has repeatedly alleged that 
current hearing loss is due to noise exposure during service.  A 
VA examiner in January 2007 considered these contentions but 
opined that it was more likely that current hearing loss was due 
to post-service noise exposure, old age, or some other factors.  

The Veteran disputes the characterization of the severity of any 
post-service noise exposure.  Nevertheless, when examined again 
in May 2009, the examiner noted no history of post-service noise 
exposure.  Even such, however, the examiner still concluded that 
it was less likely that current left ear hearing loss was due to 
service based upon the normal clinical evaluation during service.  
These opinions, which were based on a review of the Veteran's 
claims file, a history, and an audiologic examination constitute 
the only objective medical evidence addressing the etiology of 
the left ear hearing loss.  

While the Board has considered the Veteran's lay opinion that 
left ear hearing loss was incurred during service, the Board 
finds that his opinion is afforded less probative weight than the 
competent medical opinion evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In making this determination, the Board has considered the 
Veteran's allegations that he was treated for hearing loss in 
1976.  As noted above, VA has attempted to obtain records 
documenting such treatment without success.  Should the Veteran 
obtain evidence showing earlier treatment or diagnosis of left 
ear hearing loss, he is certainly free to bring such to VA and 
seek to reopen his claim.  The evidence currently, however, is 
not so evenly balanced to invoke the benefit of the doubt rule 
and to grant the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  




ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


